             IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA


MILTON THOMAS WALTON,

                     Plaintiff,

vs.                                              Case No. CIV-18-532-M


UNITED STATES OF AMERICA,

                     Defendant.


                                         ORDER


       Plaintiff Milton Thomas Walton, a state prisoner appearing pro se, brought this

action pursuant to the Federal Tort Claims Act,28 U.S.C. § 1346(b). On October 12,2018,

U.S. Magistrate Judge Shon T.Erwin issued a Report and Recommendation recommending

that defendant's motion to dismiss be granted and plaintiffs motion for leave to amend or

add parties and petition for mandamus be denied. Plaintiff was advised of his right to

object to the Report and Recommendation by October 29, 2018. Although plaintiff was

granted an extension of time to file an objection, no objection has been filed. Plaintiff,

therefore, has waived his right to appellate review ofthe factual and legal issues addressed

in the report. Cassanova v. Ulibarri. 595 F.3d 1120, 1123 (10th Cir. 2010).

       Accordingly, the court ADOPTS the Report and Recommendation [Doc. #29],

GRANTS Defendant's Motion to Dismiss for Lack of Subject-Matter Jurisdiction [Doc.

#15], and DENIES plaintiffs Petition for Mandamus[Doc. #23] and plaintiffs Leave for
Motions to Amend or Add Parties [Doc. #24]. This case is hereby DISMISSED for lack

of subject matter jurisdiction.

      IT IS SO ORDERED.

      Dated this 3rd day ofJanuary, 2019.




                                            jqEHEATON
                                            CfflEF U.S. DISTRICT JUDGE
